EXHIBIT 10.1

SATISFACTION AND ASSIGNMENT AGREEMENT

This Satisfaction and Assignment Agreement (this “Agreement”) is made and
entered into this 4th day

of  January,  2016  (the  “Effective  Date”)  by and  among  Abakan,  Inc.,  a
Nevada  corporation  (“Abakan”)  and

MesoCoat,  Inc.  a  Nevada  corporation  (“MesoCoat”),  and  creditors  George
 Town  Associates  S.A.  (“George

Town”),  Sonoro  Invest  S.A.  (“Sonoro”),  Joseph  T.  Eberhard  (“Eberhard”),
 and  the  Abakan  Petitioning

Creditors  (as  hereinafter  defined)  (George  Town,  Sonoro,  Eberhard  and
 the  Abakan  Petitioning  Creditors,

collectively, the “Creditors”, and together with Abakan and MesoCoat being
hereinafter collectively referred

to as the “Parties” and individually a “Party”).

RECITALS

WHEREAS, Abakan and MesoCoat owe at least $1.78 million to secured creditor
George Town as set

forth in a judgment duly entered by the United States District Court for the
Southern District of New York on

August  18,  2015.   George  Town  made  an  additional  senior  secured  loan
 to  MesoCoat  on  September  3,  2015

of up to $500,000, which shall survive this Agreement, remain in effect and
outstanding pursuant to its terms

and is explicitly not part of this Agreement;

WHEREAS, Abakan owes at least $3.215 million to senior creditor Sonoro as set
forth in a judgment

duly entered by the United States District Court for the Southern District of
Florida on October 8, 2015;

WHEREAS, Abakan owes approximately $850,000.00 to Eberhard pursuant to two
promissory notes

from Abakan to Eberhard;

WHEREAS,  Abakan  owes  approximately  $357,209.00  in  the  aggregate  ()  to
 David  van  der  Gulik,

Warren  Lydon,  Philip Graves,  Paul  Ammon,  Ammon &  Associates,  and
 Vladimir  Chernyakov  (collectively,

the “Abakan Petitioning Creditors”);

WHEREAS,   MesoCoat   owes   approximately   $42,000.00   in   the   aggregate
  (together   with   the

indebtedness to George Town, Sonoro, Eberhard, and the Abakan Petitioning
Creditors, the “Claims”) to Huge

Heating  &  Cooling  Co.,  Inc.,  Mark  Baumgardner  Management  Consulting,
 LLC,  Ron  Hymes,  and  Sytek

Systems, Inc. (collectively, the “MesoCoat Petitioning Creditors”)

WHEREAS, MesoCoat is a wholly owned subsidiary of Abakan;

WHEREAS, judgment creditor George Town   has a security interest in all of the
assets of MesoCoat

(with certain exceptions) and is authorized to and has taken possession of the
assets of MesoCoat which are

currently held  in  trust  for  George  Town’s  benefit  by the  Federal  Court
 appointed  receiver  of  Abakan  and

MesoCoat - Robert W. Seiden (the “Receiver”).

WHEREAS,  the  Receiver  obtained  an  independent  valuation  report  of
 MesoCoat  indicating  that  the

fair value of the equity of MesoCoat is $3,584,107 as of August 31, 2015;

WHEREAS, MesoCoat guaranteed Abakan’s obligations to George Town;

WHEREAS,   as   set   forth   herein,   George   Town,   Sonoro,   Eberhard,
  the   Abakan   Petitioning

Creditors, and the MesoCoat Petitioning Creditors have reached an intercreditor
agreement regarding the

debts owed to each of them by Abakan and MesoCoat; and

WHEREAS, Abakan and MesoCoat  desire to satisfy the Claims in full by making
certain transfers

to the Creditors, pursuant to the terms of this Agreement.





--------------------------------------------------------------------------------

EXHIBIT 10.1

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are

hereby acknowledged, the Parties agree as follows:



1.

Consideration; Satisfaction and Discharge.

a.    Consideration. Abakan  and MesoCoat hereby make the following transfers
(together  with

the   covenants   and   obligations   of   Sections   5   and   6   hereof,
  the   “Consideration”)   in

consideration  of  the  Creditors’  discharge  of  Abakan  and  MesoCoat  from
 their  obligations

to pay the Claims, as contemplated herein:

i.   Transfer of MesoCoat Stock. Abakan hereby conveys and transfers
seventy-seven

and 50/100 percent (77.5%) of its stock and ownership in MesoCoat, free and
clear

of  all  liens,  claims  and  encumbrances,  being  seventy-seven  and  50/100
 percent

(77.5%)  of  all  issued  and  outstanding stock  of  MesoCoat  (“MesoCoat
 Stock”),  to

the  Creditors, and  hereby irrevocably authorizes  the transfer  agent  to
 transfer  such

seventy-seven    and    50/100    percent    (77.5%)    of    the    MesoCoat
   Stock    (the

“Transferred  Stock”)  on  the  books  of MesoCoat,  with  full  power  of
 substitution,

to the Creditors.

ii.   Claims of the MesoCoat Petitioning Creditors.  Within fourteen (14) days
of the

closing  of  this  Agreement, MesoCoat  shall  pay in  full  the  claims  of
 the MesoCoat

Petitioning Creditors.1

b.  Satisfaction and Discharge. The Creditors hereby accept the Consideration in
full satisfaction

of  the  Claims  and  discharge  Abakan  and  MesoCoat  from  any  further
 obligation  to  pay  the

Claims.

c.    Ownership  of  MesoCoat  Stock.    The  Parties  hereby  agree  that  from
 and  after  the  transfer

of  MesoCoat  Stock  described  herein,  the  ownership  of  the  MesoCoat
 Stock  shall  be  as

follows:



George Town:

38.75%



Sonoro:

28.17%



Eberhard:

7.44%



Abakan Petitioning Creditors:

3.14%2



Abakan:

22.50%



Total:

100.00%



1 The claims owed each of the MesoCoat Petitioning Creditors to be paid in full
are as follows:  Huge Heating &

Cooling Co., Inc.:  $9,557.54; Mark Baumgardner Management Consulting, LLC:
 $3,367.83; Ron Hymes:  $9,995; and

Sytek Systems, Inc.:  $18,981.72.

2 This 3.14% portion of the MesoCoat Stock shall be divided among the Abakan
Petitioning Creditors on a pro rata

basis based upon the amount of their claims as follows: David van der Gulik:
$81,829.60; Warren Lydon: $25,000;

Philip Graves: $94,480; Paul Ammon: $105,000; Ammon & Associates: $20,000; and
Vladimir Chernyakov: $30,900.







EXHIBIT 10.1



2.

Acknowledgments.     Although  George  Town  is  a  secured  party,  it
 explicitly  and  knowingly

agrees  to  this  arrangement  with  the  other  Creditors;  and  although
 Sonoro’s  claim  against  Abakan  is

significantly larger than George Town’s and Eberhard’s claims, Sonoro recognizes
that as a secured creditor

George Town’s claim may have priority over its own claim and therefore
 explicitly and  knowingly agrees

to this arrangement with the other Creditors.  Eberhard and the Abakan
Petitioning Creditors also explicitly

and knowingly agree to this arrangement given that their claims are unsecured
and smaller than the claims

of the other Creditors.



3.

Abakan and MesoCoat Release. Abakan hereby releases and forever discharges
MesoCoat, and

Abakan and MesoCoat hereby release and forever  discharge  George Town, Sonoro
and Eberhard, and their

respective  principals,  directors,  officers,  members,  owners,  shareholders,
 employees,  consultants,  advisors,

attorneys and affiliates (collectively, the “Releasees” including MesoCoat to
the extent applicable) from any

and  all  demands,  claims,  liabilities,  debts,  inter-company loans  and  /or
 advances,  causes  of  action,  actions,

judgments,  and  suits,  whether  based  in  law  or  equity,  whether  accruing
 before  or  on  the  Effective  Date,

whether based in contract or tort or otherwise, that Abakan or MesoCoat may have
against the Releasees.



4.

Abakan  Petitioning  Creditors  and  MesoCoat  Petitioning  Creditors  Release.
   Except  as

otherwise  provided  herein,  the  Abakan  Petitioning  Creditors  and  the
 MesoCoat  Petitioning  Creditors

(collectively, the “Petitioning Creditors”) hereby release and forever discharge
Abakan, MesoCoat, George

Town,   Sonoro,   and   Eberhard   and   their   respective   principals,
  directors,   officers,   members,   owners,

shareholders,  employees,  consultants,  advisors,  attorneys  and  affiliates
 (collectively,  the  “Releasees  of

Petitioning  Creditors”  including  MesoCoat  to  the  extent  applicable)  from
 any  and  all  demands,  claims,

liabilities,  debts,  inter-company  loans  and  /or  advances,  causes  of
 action,  actions,  judgments,  and  suits,

whether based in law or equity, whether accruing before or on the Effective
Date, whether based in contract

or  tort  or  otherwise,  that  Petitioning Creditors  may have  against  the
Releasees  of Petitioning Creditors.   To

the  extent  any  of  the  Petitioning  Creditors  own  stock  in  Abakan,  this
 Agreement  shall  not  impair  such

ownership.   George Town, Sonoro, Abakan,  and MesoCoat agree to not pursue
claims  before Judge Cristol

against Petitioning Creditors or their counsel, Linda Leali, Esq., under section
303 of the Bankruptcy Code.

In  the  event  Petitioning  Creditors  participate  in  another  involuntary
 bankruptcy  as  against  Abakan  and/or

MesoCoat, then the obligation of George Town, Sonoro, Abakan, and/or MesoCoat to
refrain from pursuing

Petitioning Creditors and/or their counsel Linda Leali, Esq. under section 303
of the Bankruptcy Code shall

be  extinguished  and  all  monies  and  equities  received  pursuant  to  this
 Agreement  shall  be  forfeited  and

remitted to George Town.  The Petitioning Creditors explicitly and knowingly
agree and hereby acknowledge

that they are not released from any demands, claims, liabilities, debts,
inter-company loans and /or advances,

causes  of  action,  actions,  judgments,  and  suits,  whether  based  in  law
 or  equity,  whether  accruing before  or

on the Effective Date, whether based in contract or tort or otherwise.



5.

Receiver.  The  Creditors  hereby  release  and  forever  discharge  the
 Receiver,  from  any  and  all

demands, claims, liabilities, causes of action, actions, judgments, and suits,
whether based in law or equity,

whether  accruing  before  or  after  the  Effective  Date,  whether  based  in
 contract  or  tort  or  otherwise,  that

Creditors may have against the Receiver.



6.

Garnishment  Transfer.  In  connection  with  its  Claim,  George  Town
 garnished  certain  bank

accounts of Abakan and MesoCoat.  George Town hereby agrees to convey and
transfer any monies received

from such garnishment(s) to MesoCoat.



7.

Powdermet,  Inc.  Payments.  Abakan  agrees  that  any  and  all  cash
 installment  payments  it  is

entitled  to  receive  from  Powdermet,  Inc.  (“Powdermet”)  on  or  after  the
 Effective  Date  in  accordance  with







EXHIBIT 10.1

the Settlement and Exchange Agreement between Abakan and Powdermet dated as of
July 23, 2015, shall be

made by Powdermet directly to MesoCoat without offset of any kind, pursuant to
instructions to be provided

from  the  Receiver.    Nothing  herein  shall  affect  any  remaining
 ownership  interest  Abakan  may  have  in

Powdermet stock.



8.

Satisfactions of  Judgment.   Upon execution of this Agreement the Creditors
shall, to the extent

applicable, file Satisfactions of Judgment for any judgment that they hold
against Abakan or MesoCoat.



9.

Termination of Receiverships.  Ninety-one (91) days after the Effective Date,
the receiverships

shall terminate and the Receiver shall file his final accountings with the
Court.

10.     Entire Agreement. This Agreement, together with the schedule attached
hereto, contains all of

the  agreements  of  the  Parties  hereto  with  respect  to  the  subject
 matter  hereof  and  no  prior  agreement,

understanding  or  representation  pertaining  to  any  such  matter  shall  be
 effective  for  any  purpose.  No

provision of this Agreement may be amended except in writing signed by the
Parties hereto.

11.     Counterparts.  This  Agreement  may be  executed  in  any  number  of
 counterparts  with  the  same

effect as if all Parties hereto had signed the same document. All such
counterparts shall be construed together

and shall constitute one instrument.

12.     Binding Contract. The terms and provisions hereof shall be binding upon
and inure to the benefit

of the Parties hereto, their transferees, representatives, successors and
assigns.

13.     Authority.  The  Parties  hereby  represent  and  warrant  that  they
 have  all  necessary  power  and

authority to execute and deliver this Agreement.

14.     Governing Law. This Agreement  shall  be construed and interpreted in
accordance with the laws

of the State of New York. The Parties agree that venue shall only be proper in
the

federal courts located in  New York, NY.

15.     Captions.  The  captions  and  headings  of  the  numbered  paragraphs
 of  this  Agreement  are

inserted solely for the convenience of the Parties and are not a part of this
Agreement and shall have no

effect upon the construction or interpretation of any part hereof.

16.     Severability.  If  any  provision  of  this  Agreement  or  the
 application  thereof  to  any  person  or

circumstances  shall  be  invalid  or  unenforceable  to  any  extent,  the
 remainder  of  this  Agreement  and  the

application of such provisions to  other persons or circumstances shall not be
affected thereby and shall be

enforced to the greatest extent permitted by law.

IN  WITNESS  WHEREOF,  the  Parties  have  executed  this  Agreement  as  of
 the  date  first  written

above.







EXHIBIT 10.1



ABAKAN, INC.

ACKNOWLEDGED AND AGREED TO:

MESOCOAT, INC.



/s/ Robert W. Seiden, Esq.

/s/ Robert W. Seiden, Esq.





Name: Robert W. Seiden, Esq.

Name: Robert W. Seiden



Title: As Court appointed Receiver for

Title: As Court appointed Receiver for



Abakan, Inc. and not in individual

MesoCoat, Inc. and not in individual



capacity

capacity

CREDITORS:

GEORGE TOWN ASSOCIATES S.A.:

By: /s/ Engelbert Schreiber

Name: Engelbert Schreiber

Title: Director

SONORO INVEST S.A.:

By: /s/ Anton Wyss

Name: Anton Wyss

Title: Director

EBERHARD:

/s/ Joseph T. Eberhard_____________

Joseph T. Eberhard, individually

[SIGNATURES CONTINUED ON FOLLOWING PAGE]







EXHIBIT 10.1

ABAKAN PETITIONING CREDITORS:



/s/ David van der Gulik________________

/s/ Warren Lydon



David van der Gulik

Warren Lydon



/s/ Philip Graves______________________

/s/Paul Ammon__________________



Philip Graves

Paul Ammon



/s/ Vladimir Chernyakov_________________

AMMON & ASSOCIATES

Vladimir Chernyakov

By: /s/ Paul Ammon______________

Name: Paul Ammon

Title: President

[SIGNATURES CONTINUED ON FOLLOWING PAGE]







EXHIBIT 10.1

MESOCOAT PETITIONING CREDITORS:



HUGE HEATING & COOLING CO., INC.

MARK BAUMGARDNER

MGMT. CONSULTING, LLC



By: /s/ David Brenneis__________________

By: /s/ Mark Baumgardner_________



Name:  David Brenneis

Name: Mark Baumgardner



Title: President

Title: Principal



/s/ Ron Hymes_________________________

SYTEK SYSTEMS, INC.

Ron Hymes

By: /s/ William C. Conners

Name: William C. Conners

Title: Vice-President



